Citation Nr: 0629841	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  03-16 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to restoration of a 20 percent rating for a left 
knee disability, status post reconstruction, now rated as 0-
percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
September 1977 to September 1981.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
reduced the rating for the veteran's left knee disability, 
status post reconstruction, from 20 to 0 percent (i.e., 
noncompensable).

In April 2004, the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) for further development and 
readjudication.  In March 2006, the AMC issued a supplemental 
statement of the case (SSOC) continuing the denial of the 
claim.


FINDINGS OF FACT

1.  In an October 1981 rating decision, the RO granted 
service connection for a left knee disorder, status post 
reconstruction, and assigned an initial 10 percent rating 
effective retroactively from September 16, 1981, the day 
after the veteran separated from military service.

2.  In a December 1998 rating decision, the RO increased the 
rating for the veteran's left knee disorder from 10 to 20 
percent effective October 13, 1998; and, in a January 2000 
rating decision, the RO granted a separate 10 percent rating 
for traumatic arthritis in this knee.

3.  In December 1999, the veteran underwent left knee 
arthroscopy, chondroplasty, and a partial lateral 
meniscectomy.  



4.  The report of a March 2000 VA examination and X-ray 
confirmed the veteran had degenerative joint disease (i.e., 
arthritis) in his left knee; however, despite his subjective 
complaints of pain, etc., he had full range of motion in this 
knee, and there were no objective clinical indications of 
instability.

5.  In June 2000, the RO notified the veteran it was 
proposing to reduce the rating for his left knee disorder, 
status post reconstruction, from 20 to 0 percent disabling; 
he was notified he had the right to request a personal 
hearing and had 60 days to provide evidence showing why 
compensation should not be reduced; in July 2000, he 
indicated he disagreed with the proposed reduction and 
requested another VA examination be scheduled to assess the 
status of his left knee disorder.

6.  In an August 2000 decision, the RO reduced the rating for 
the left knee disorder from 20 to 0 percent disabling.

7.  Per the veteran's request, a VA examination was scheduled 
in April 2002, and again despite his subjective complaints, 
the results of the examination continued to indicate he had 
full range of motion in his left knee without any objective 
signs of instability.

8.  Additional VA examinations were scheduled for July 2003 
and October 2004, but the veteran failed to report for them 
and has not given a reason for his absence.

9.  The evidence of record, including the reports of the 
March 2000 and April 2002 VA examinations and VA outpatient 
treatment (VAOPT) records, show a sustained improvement in 
the status of the veteran's left knee disorder, and it is 
reasonably certain this improvement will be maintained under 
the ordinary conditions of life and work.  




CONCLUSION OF LAW

The requirements are met for a reduction in the rating, from 
20 to 0 percent, for the veteran's left knee disorder - 
status post reconstruction.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.3, 4.71a, 
Diagnostic Codes (DCs) 5003, 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent VCAA notice letters in March 2001 and 
May 2004.  And as the Board acknowledged when remanding this 
case in April 2004, the March 2001 letter was deficient 
because it did not explain the evidence necessary to restore 
the 20 percent rating for his left knee disorder.  So the 
Board's April 2004 remand directed the RO to issue corrective 
VCAA notice before readjudicating the claim.  The corrective 
VCAA letter was sent to the veteran in May 2004.  It provided 
him notice of the evidence necessary to support his claim 
that was not on record at the time the letter was issued, the 
evidence VA would assist him in obtaining, and the evidence 
it was expected that he would provide.  The letter also 
specifically requested that he submit any evidence in his 
possession pertaining to his claim.  Thus, the content of the 
May 2004 letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) addressed the applicability of 
the VCAA notice requirements to situations where VA has 
granted service connection for a disability, but the veteran 
disagrees with the initial rating assigned.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has also interpreted 
Dingess as applying to other circumstances, such as here, 
where a claimant disagrees with the disability rating 
assigned (including as a result of a reduction).  
Specifically, VA must notify the claimant that "a schedular 
or extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Id.  

In the May 2004 VCAA letter, the RO provided the veteran 
notice of the evidence needed to support his claim for 
restoration of the 20 percent rating that was not on record 
at the time the letter was issued (including examples of the 
types of medical and lay evidence that could be provided), 
the evidence VA would assist him in obtaining, and the 
evidence it was expected that he would provide.  Although the 
letter did not notify him that a schedular or extraschedular 
disability rating would be determined by applying relevant 
diagnostic codes in the rating schedule, this information was 
provided to him in the April 2003 statement of the case (SOC) 
and March 2006 SSOC.  See Dingess, 2006 WL 519755, at *12 
("Other statutory and regulatory provisions are in place to 
ensure that a claimant receives assistance throughout the 
appeals process....  To hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) 
[SOC provisions] and 5103A [duty to assist provisions] 
and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.").  

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  But 
in this particular case at hand, the VCAA was enacted after 
the RO's initial adjudication of the claim in August 2000.  
So obviously the RO could not comply with this requirement.  
This was impossible because the VCAA did not even exist when 
the RO initially adjudicated the claim.  In this situation, 
the Court has clarified that where the VCAA notice was not 
issued until after the initial adjudication in question, 
because the VCAA did not exist when the RO initially 
considered the claim, VA does not have to vitiate the initial 
decision and start the whole adjudicatory process anew.  
Rather, VA need only ensure the veteran receives or since has 
received content-complying VCAA notice such that he is not 
prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Pickett v. Nicholson, 2006 WL 2589417 at *5-6 
(Sept. 11, 2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).   

Here, the May 2004 VCAA notice provided the veteran with 
ample opportunity to respond before the March 2006 SSOC, 
wherein the RO readjudicated his claim based on the 
additional evidence that had been obtained since the initial 
rating decision in question, SOC, and any prior SSOCs.  He 
did not respond to this letter and has not otherwise 
indicated he has any additional evidence to submit or which 
needs to be obtained.  So under these circumstances, the 
Board finds he was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA," and thus, "essentially cured the error in the timing 
of notice".  See Pelegrini II, 18 Vet. App. at 122-24, and 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Pickett v. Nicholson, 2006 WL 2589417 at *5-6.   

In developing this claim, the RO obtained the veteran's VAOPT 
records.  His service medical records (SMRs) were already on 
file as well as the reports of VA examinations conducted in 
September 1982, November 1998, and March 2000.  Another VA 
examination was given in April 2002.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  VA examinations were also scheduled 
in July 2003 and October 2004, but he failed to report to 
them.  See 38 C.F.R. § 3.655(c)(3) (if a claimant fails to 
report for a rescheduled examination in connection with a 
proposed rating reduction, payment will be reduced or 
discontinued as of the date of last payment and will not be 
further adjusted until a VA examination has been conducted 
and the report reviewed).  Furthermore, although offered, he 
declined his opportunity for a hearing to provide oral 
testimony in support of his claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.




Governing Statutes and Regulations

Evaluating the Severity of a Left Knee Disability

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  If two ratings are potentially applicable, the higher 
rating will be assigned if the disability more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in the veteran's favor.  See 38 
U.S.C.A. § 4.3.

Under 38 C.F.R. § 4.71a, DC 5003, degenerative or 
osteoarthritis, when established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

The extent of limitation of motion in the knee is determined 
by DC 5260 (for flexion) and DC 5261 (for extension).  
Recurrent subluxation or lateral instability in the knee is 
separately rated under DC 5257.  See also VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997) and VAOPGPREC 
9-98 (August 14, 1998).  These two precedent GC opinions 
indicate that separate ratings are warranted if the veteran 
has instability (under DC 5257) apart from arthritis (under 
DC 5003) causing limitation of motion.

It is also possible to receive separate ratings for 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) for disability of the same joint.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).

Under DC 5260, flexion limited to 15 degrees warrants a 30 
percent rating; 30 degrees - 20 percent; 45 degrees - 10 
percent; and 60 degrees - 0 percent.

Under DC 5261, extension limited to 45 degrees warrants a 50 
percent rating; 30 degrees - 40 percent; 20 degrees - 30 
percent; 15 degrees - 20 percent; 10 degrees - 10 percent; 
and 5 degrees - 0 percent.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.

Under DC 5257, severe recurrent subluxation or lateral 
instability warrants a 30 percent rating; moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
rating; and slight recurrent subluxation or lateral 
instability warrants a 10 percent rating.  

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.




Reducing Disability Evaluations

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344, which require that only evidence of 
sustained material improvement that is reasonably certain to 
be maintained, as shown by full and complete examinations, 
can justify a reduction.  If there is any doubt, the rating 
in effect will be continued.  See Brown v. Brown, 5 Vet. App. 
413, 417-18 (1995).  This regulation also provides that, with 
respect to other disabilities that are likely to improve, 
namely those in effect for less than five years, 
reexaminations disclosing improvement will warrant a rating 
reduction.  See 38 C.F.R. § 3.344(c).  The duration of a 
rating is measured from the effective date assigned to a 
rating until the effective date of the actual reduction.  See 
Brown, supra.

Furthermore, in any rating reduction case VA must ascertain, 
based upon a review of the entire recorded history of the 
condition, whether a preponderance of the evidence reflects 
an actual change in the disability and whether the 
examination reports reflecting such a change are based upon 
thorough examinations.  See Brown at 420-421.  If the RO 
erroneously reversed the burden of proof when reducing the 
rating, requiring, instead, that a preponderance of the 
evidence demonstrate that an increase in the rating was 
warranted, the remedy is to restore the prior rating 
effective from the date of the reduction.  See Brown at 421.  
This holding was affirmed in a more recent decision, Kitchens 
v. Brown, 7 Vet. App. 320, 324-25 (1995), again noting that 
VA cannot impermissibly reduce the rating for a veteran's 
service-connected disability without observing the applicable 
laws and regulation (specifically, 38 C.F.R. § 3.344), and, 
in so doing, erroneously relieve VA of the burden of 
establishing, by a preponderance of the evidence, that the 
disability in fact had improved warranting a reduction.

Additionally, in any rating reduction case not only must it 
be determined that an improvement in a disability has 
actually occurred, but that such improvement reflects 
improvement in ability to function under the ordinary 
conditions of life and work.  Id., see also 38 C.F.R. §§ 4.2, 
4.10.

The Board emphasizes that, a rating reduction case focuses on 
the propriety of a rating reduction, and is not the same as 
an increased rating issue.  See Id., citing Peyton v. 
Derwinski, 1 Vet. App. 282, 286 (1991).

There are also additional due process safeguards that must be 
met when a rating reduction is proposed.  See 38 C.F.R. § 3. 
105(e).  When the reduction in an evaluation of a service-
connected disability or employability status is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  Id.  The beneficiary will be notified at 
his latest address of record of the contemplated action and 
furnished detailed reasons therefore, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Id.  If additional evidence is not received within 
that period, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  Id.


Legal Analysis

Historically, the veteran slipped and fell during his 
military service and injured his left knee.  He underwent 
reconstructive surgery to repair torn ligaments.  
He separated from service in September 1981.  In an October 
1981 rating decision, the RO granted service connection for a 
left knee disorder, status post surgical reconstruction with 
arthritis, and assigned a 10 percent initial rating effective 
retroactively from the day after he separated from service.  

A 10 percent rating for this disability continued in effect 
until October 1998.  In a December 1998 rating decision, the 
RO increased the rating from 10 to 20 percent effective from 
October 1998.  In a January 2000 rating decision, the RO 
granted a separate 10 percent rating for traumatic arthritis 
in this knee, secondary to the surgical reconstruction.  

In December 1999, the veteran underwent arthroscopy, 
chondroplasty, and a partial lateral meniscectomy of his left 
knee.  He received a temporary 100 percent rating from 
December 14, 1999, to April 1, 2000, during the period of 
convalescence following the surgery.  See 38 C.F.R. § 4.30 
("paragraph 30" benefit).  

In March 2000, a VA examination of the veteran's left knee 
was conducted.  Based on the results of the examination, in 
May 2000, the RO proposed to reduce the rating for his left 
knee disorder, status post reconstruction, from 20 to 0 
percent.  The RO sent him a letter in June 2000 notifying him 
of the proposed reduction, of his right to a personal hearing 
to be heard, and of the fact he had 60 days to present 
evidence showing why his compensation should continue at the 
same level.  So the procedural due process requirements of 38 
C.F.R. § 3.105(e) were satisfied.  

In July 2000, in response, the veteran indicated he disagreed 
with the proposed reduction and requested another VA 
examination.  In August 2000, the RO issued the decision at 
issue reducing the rating to 0 percent, and this appeal 
ensued.

As an initial matter, the Board notes that a compensable 
rating for this disability was in effect for over 5 years - 
in fact, approximately 19 years.  So, with regard to the 
propriety of reducing the evaluation for this disability from 
a compensable 
(i.e., 10 percent rating) to noncompensable level (0 
percent), VA must apply 38 C.F.R. § 3.344.  Because the 20 
percent rating was in effect for less than 5 years, § 3.344 
does not apply to a reduction from this higher level.

A review of the evidence indicates the veteran had complaints 
of pain, swelling, stiffness, and his left knee giving way 
(i.e., instability) during the September 1982 VA examination.  
On objective physical examination, flexion was limited to 
115 degrees and there was evidence of swelling and crepitus.  

An October 1998 VAOPT record indicates the veteran had +1-2 
medial collateral ligament (MCL) laxity with valgus stress.  
An anterior cruciate ligament (ACL) brace was recommended.  
At the November 1998 VA examination, he also complained of 
weakness, locking, fatigue, and weekly flare-ups lasting 2-3 
days.  He wore a brace, and his gait was abnormal with most 
of his weight on his right foot.  Flexion was limited to 90 
degrees, with pain.  McMurray's test and drawer signs were 
normal.  The November 1998 X-ray showed hypertrophic changes, 
but no obvious fracture of subluxation.  Based on these 
findings, the RO increased his rating from 10 to 20 percent.

As mentioned, in December 1999, the veteran underwent 
arthroscopy, chondroplasty, and a partial lateral 
meniscectomy of his left knee.  During this surgery, it was 
noted that the reconstructed anterior cruciate ligament (ACL) 
was firm and intact.  

The report of the March 2000 VA examination indicates the 
veteran had similar subjective complaints as he did in 1998, 
but said flare-ups now occurred daily.  This time, however, 
on objective physical examination, his gait was normal and 
required no assistance.  He had no apparent limited function 
walking or standing.  He had full range of motion, with pain 
not until at the endpoints.  Flexion was to 140 degrees; 
drawer and McMurray's tests were within normal limits.  There 
was no heat, redness, swelling, effusion, drainage, abnormal 
motion, instability, or weakness.   

Based on the reported improvements between the November 1998 
VA examination and the March 2000 VA examination, the RO 
reduced the evaluation of the veteran's left knee disorder, 
status post reconstruction, from 20 to 0 percent.  
His separate 10 percent rating for the traumatic arthritis in 
his left knee remains in effect under DC 5003.  A 10 percent 
is appropriate when, as here, X-rays confirm arthritis of a 
single joint, but range of motion is not limited enough to 
warrant a compensable rating under DC 5260/61.

A July 2000 VAOPT record indicates the veteran reported that 
his knee gave way every day, and he believed the cartilage 
surgery did not help.  But an October 2000 VAOPT record 
indicates no left knee weakness and no gait abnormalities.

The report of the April 2002 VA examination indicates the 
veteran had similar subjective complaints as during the 
November 1998 and March 2000 examinations.  On objective 
physical examination, his gait was normal with no evidence of 
abnormal weight bearing.  There was no heat, redness, 
swelling, effusion, drainage, abnormal movement, instability, 
or weakness.  He had full range of motion, without pain.  The 
doctor noted there was no additional functional impairment 
due to pain, weakness, incoordination, or lack of endurance.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A May 2003 VAOPT record indicates the veteran reported 
bilateral knee pain, greater in the back of the right knee 
after he reportedly fell in January 2003.  He also reported 
buckling and giving way, but it is unclear if he was 
describing his left or right knee, or both.  On objective 
examination of the left knee, there was tenderness on 
palpation of the medial joint line.  There was no effusion; 
McMurray's and Lachman's tests were negative; drawer tests 
were negative; and he had stable varus/valgus stress tests.  
So there were no objective signs of instability.

A September 2003 VAOPT record indicates the veteran was 
referred to physical therapy.  He continued to report 
bilateral knee pain, greater in his right knee than left.  He 
had full range of motion in his left knee.  The record notes 
positive McMurray's, Apley's, and apprehension tests, and he 
was assessed as having "other instability."  The record, 
however, does not clarify whether this reported instability 
involved his left or right knee - or both.  X-rays showed 
degenerative changes in the left knee with medial compartment 
disease, and medial compartment collapse with patellofemoral 
joint space loss of the right knee.  Both knees had "varus 
attitude."  The impression was right knee pain with 
medial meniscal tear and patellofemoral symptoms bilaterally.  
Rehabilitation was recommended with an off-loading brace - 
presumably for the right knee.  

As mentioned, the veteran failed to report for additional VA 
examinations scheduled for July 2003 and October 2004.  He 
has not given a reason for his absence or requested to 
reschedule the evaluation.  This is indeed unfortunate 
because these examinations could have helped assess any 
instability in his left knee.  Generally, when a veteran 
fails to report for an examination scheduled in connection 
with a running award, payment shall be reduced or 
discontinued as of the date of last payment and shall not be 
further adjusted until a VA examination has been conducted 
and the report reviewed.  See 38 C.F.R. § 3.655(c)(3).

Here, since the veteran reported to the earlier VA 
examinations in March 2000 and April 2002, a determination as 
to the appropriate level of compensation will be made based 
on this existing evidence.

Despite the veteran's subjective complaints, though, 
objective physical examinations of his left knee showed 
marked improvement after the December 1999 surgery.  In 
comparing the results of the November 1998 VA examination 
with those of the March 2000 examination, in November 1998 
flexion was limited to 90 degrees - with pain, whereas in 
March 2000 he had full range of motion.  Prior to the 
surgery, he had an abnormal gait and demonstrated +1-2 MCL 
laxity with valgus stress.  So in 1998, there were objective 
indications he had left knee instability.  After the surgery, 
all reports indicate his gait was normal.  There have been no 
objective indications of instability in the left knee.  As 
mentioned, the September 2003 VAOPT record notes some signs 
of instability, but it is unclear whether this involved the 
left or right knee - or both.  Since he failed to report for 
the July 2003 and October 2004 VA examinations, the Board 
must rely on the existing evidence.  The May 2003 VAOPT 
record indicates no evidence of instability in the left knee 
- McMurray's, Lachman's, drawer, varus/valgus tests were all 
negative.  This report was only four months prior to the 
September 2003 VA physical therapist appointment.  So 
presumably the instability that was noted during that 
appointment involved the right knee (as opposed to the left 
knee at issue).

The existing evidence supports a reduction in the evaluation 
of the veteran's left knee disorder.  That said, the Board 
reiterates a 10 percent rating for the traumatic arthritis in 
this knee remains in effect under DC 5003, but a separate 
20 percent rating for subluxation or laxity under DC 5257 is 
in question.  As mentioned, despite subjective complaints of 
instability, there has been no objective evidence of this 
since the December 1999 surgery.  So this supports a 
0 percent (i.e., noncompensable) rating rather than a 10 
percent or 20 percent rating for slight or moderate 
subluxation or laxity.  See 38 C.F.R. § 4.71a, DC 5257.  



Furthermore, the March 2000 and April 2002 VA examinations 
were just as full and complete as the November 1998 
examination, which established the 20 percent rating.  The 
reduction is based on more than one examination and these 
examinations were scheduled two years apart - indicating 
sustained improvement maintained under the ordinary 
conditions of life and work.  See 38 C.F.R. § 3.344(a).  In 
sum, the evidence supports the reduction from a 20 percent to 
a 0 percent rating for the left knee disorder, status post 
reconstruction.

For these reasons and bases, the claim for restoration of the 
20 percent rating for the left knee disorder, status post 
reconstruction, must be denied because the preponderance of 
the evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in the veteran's favor.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for restoration of the 20 percent rating for the 
left knee disorder, status post reconstruction, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


